ELLISON, J.
This action is based on the covenants of warranty in a deed executed by defendant to O. B. Caldwell, who afterwards conveyed same property by warranty deed to H. T. Williams, who afterwards conveyed to plaintiff, Lillian W. Caldwell, wife of O. B. Caldwell, by warranty deed. The judgment in the trial court was for plaintiff.
The breach assigned is that taxes were an incumbrance on the land when purchased by defendant. Defendant admitted the taxes were unpaid, but contended that they were orally contracted to be paid by O. B. Caldwell as a part of the consideration.
The case is founded on that of Laudman v. Ingram, 56 Mo. 212, and the only question presented by defendant is that the verdict is against the evidence. After an examination of the record we have concluded to rule the point against defendant. The evidence and the reasonable inferences to be drawn therefrom support the verdict after its approval by the trial court. .
The judgment is affirmed.
Smith, P. J., concurs; Gill, J., absent.